Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 1 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

write “see attached” in the space and attach an additional page
with the full list of names.)

=n —— ae
————LOQ0ED TE ppseney
UNITED STATES DISTRICT COURT
for the DEC 28 2020
oi. AT GReeNBELT
District of Oe a oaTR ST Count
ee NIGHT DEPOSIT Ban
Division
Garcia Lyles a
ee )  CaseNo. “PI nSOey B4\ _
(to be filled in by the Clerk’s Office)
| arnfa LyleS
wali )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V-
)
)
—_ )
(-M — Financia |
Defendant(s) )
(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please )

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address

B. The Defendant(s)

Mr. Garciqg and Tanya le
4415 Gable Kidge Terr.
Hala

‘Son es ee
Nor Khe

Apt 6

Nokt omey~
f- 260950 a

3 | 240 - 277-4214 —
lis ten © 4 marl: com.

lind

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page | of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 2 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1
Name GM Financia po

Job or Title (if known) -
96) Cherry Street 3500 -

Street Address

City and County Fort “To Tarrant ee

State and Zip Code / “TEXGS 7 ! é Fy oo
Telephone Number a 1600 -284- RQq_o So

E-mail Address (if known) ——
Defendant No. 2
Name
Job or Title (if known) a
Street Address a Se
City and County re a
State and Zip Code a AL LEE EAE I AL
Telephone Number ele
E-mail Address (if known) a ele
Defendant No. 3
Name
Job or Title (if known) OO ee
Street Address a
City and County TO ee
State and Zip Code es ee
Telephone Number a
E-mail Address (if known) a
Defendant No. 4
Name
Job or Title (if known) a ee
Street Address a
City and County OS
State and Zip Code OO
Telephone Number (ne aan

E-mail Address (if known)

Page 2 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 3 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[lredera question C] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

SpePAr, FoRA Trith d Lenclin ing et

B. If the Basis for Jurisdiction Is Diverdity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an Cn
The plaintiff, (name) om re 4 Uk Iles , is a citizen of the

State of (name) Mc ar lan One

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , iS a citizen of
the State of (name) . Or is a citizen of

(foreign nation)

Page 3 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 4 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [J Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Fale — Eck Te Sth h tf Lending Act

B. If the Basis for Ju isdiction Is Diversity bc Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an ary
The plaintiff, (name) ent 3 rile S , is a citizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , ls incorporated

under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , iS a citizen of
the State of (name) . Or is a citizen of

(foreign nation)

Page 3 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 5 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

|b Federally protectecl ConSumer ‘ rights

Vislations under 15. U-S-C. Chapter 4) by
(5 Finan ci ce).

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Ne are rty uestnqg tor immediate repayment]
refund of Q\( mmieSand monthly payments ) refund
of Gnance Charges in connechen cottn Wns tansachon
TE symentr ot wn ST, fo Pay br Fac lure ty

imply and tebutr athidavits,

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

YY

Page 5 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 6 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Hil.

b. If the defendant is a corporation

———
The defendant, (name) CG M an Nance ' q | , is incorporated under
the laws of the State of (name) ‘ lexas , and has its
principal place of business in the State of (name) le KGS

Or is incorporated under the laws of (foreign nation) ,

and has its principal place of business in (name) G | Y Fin anc(4 |

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

GM Financia | haS violated /0b6 Federally
fro
Ch

ected Consumert Rights violations Under (U.S.C
rien 41 CFDCPA, “<CRA and Truth and Lending Aeat.
IM E:nancral owe & 692, 687. 36

Statement of claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

Please re fer to the Typecl Su hemet-
Pay [—¢

B. What date and approximate time did the events giving rise to your claim(s) occur?

Date of violahons occurences 29/88/2614, 18/02 [04

monthly stulements 1o[2e1t 4a 2/2020 , 4/10] 2020, N/6/2020
J

N[iZ[zoz0, 1/17] 2620 , uf i4 [2020 u[21/2020, [24 [ro20 ,

\2}10 | 20 20) I2 23/2020. Times vaneel trom Sam bo Loi

 

 

Page 4 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 7 of 15

Statement of Claim
Question A

On August 18, 2014 we, the petitioners (Garcia and Tanya Lyles), original creditor(s), natural person(s), or
consumers entered into a consumer credit transaction with the defendant GM Financial for a 2014 vehicle,
for personal, family and household purposes. During the credit sale application process at Fitzgerald Buick
GMC Rockville, located at 5501 Nicholson Lane, Rockville, MD 20850, we were unaware that these written
instruments (also known as documents) used (Credit Application, Retail Installment Sale Contract
(“Contract”) for the vehicle (GMC Arcadia 2014) in the amount of $47,497.56 at an interest rate of 10.55%
was for the purpose of collecting or attempting to collect a debt. Therefore, at the dealership we
unknowingly entered a sale contract with a debt collector under false and misleading representations in
pursuant to 15 U.S.C. 1692(e). The initial written instruments used in Exhibit A (1) and Exhibit B (1) does
not disclose that the defendant was attempting to collect a debt and that any information obtained would
be used for that purpose, and their failure to disclose in subsequent communications that the
communication is from a debt collector was a violation in pursuant to 15 U.S.C. 1692e (11). Exhibits (A1-
A9 and B1-B9) for both the credit applications (applicant and co-applicant) and retail installment sale
contract were part of the initial written communication that does not indicate in the contract this is an
attempt to collect a debt in pursuant to 15 USC 1692e (14) the use of any business, company, or
organization name other than the true name of the debt collector’s business, company, or organization.
Due to our lack of knowledge about the FDCPA and FCRA, we completed the entire credit application
including the joint credit application to check our open-end consumer credit plan in pursuant to 1602(j)
before proceeding onto the next written instruments. Within minutes our open-end consumer credit plan
was verified, we were provided a host of material documents to sign, directed by the finance manager

who helped process the documents.

Page 1 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 8 of 15

Without a doubt we trusted that the written instruments were produce in our best interests. The joint
credit application in exhibits C1 through C11 was one of the forms given to obtain our credit reports to
purchase the 2014 vehicle. Moreover, in pursuant to 15 U.S.C. 6802 at no time before signing the initial
instrument(s) was we given the opportunity to opt-out from this financial institution disclosing our
nonpublic personal information to a nonaffiliated third party. At no time before signing the initial written
instrument(s) was we explained how the consumer can exercise that nondisclosure option. Nevertheless,
we proceeded with the initial written instruments in which we discovered later, it meant us more harm
than good. We went on to sign the retail installment sale contract believing that the consumer credit
transaction was a valid contract under the Truth and Lending Act. With limited time to read the document
thoroughly, we are certain that there was no wording within any of the initial written instruments that

indicated this was a connection with the collection of any debt.

Therefore, the retail installment sale contact was not only misleading, but also a burden of proof
of violations of the statue FDCPA, FCRA and Truth and Lending Act. As two unsophisticated consumers
we had no idea that the core of this process was an attempt to collect a debt and clearly there were many
more serious violations committed by GM Financial herein. After retrieving our credit reports information
including employment records, they began to compile all the finance charges, interests and fees that
reflected a $898.98 per month payment, beginning October 2, 2014. In the case of signing these written
instruments and before leaving the building the retail installment sale contract had already been
breached. In pursuant to 15 U.S.C. 1635 the right of rescission as to certain transaction. We never were
informed that as the obligor(s) shall have the right to rescind the transaction until midnight of the third
business day following the consummation of the transaction nor was, we provided recissions forms
required under this section together with a statement containing the material disclosures. We are very
certain that there are no recissions forms that bears our signatures since 2014 to present. Because we

were never afforded this option. After picking the vehicle up from the car dealership, we recalled the

Page 2 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 9 of 15

next morning that we wanted to return the 2014 vehicle. Because we were very leery about the financial
transaction at the dealership and we were worried about the high payment installments. We were
certainly unaware or blind to the fact that we could have exercise our rights to rescind in pursuant to 15
U.S.C. 1635(b) under subsection (a), we are not liable for any finance or other charge, and any security
interest given by the obligor, including any such interest arising by operation of law, becomes void upon
such a recission. From October 2014 to now we received monthly statements and struggled to pay
multiple payments every month. It was incredibly stressful having to work overtime to make monthly
payments. After receiving so many dreadful statements with the bright color red, account number that is
visible through the envelop in the mail. (In which the contents of the envelope, had violated the FDCPA,
which prohibits debt collectors from using any language and symbol on any envelope or in the contents
of any communication effected by the mails or telegram that indicates that the debt collector is in the
debt collection business or that the communication relates to the collection of a debt). On approximately
three occasions we requested payment extensions because we were experiencing financial hardships.
Whereas our payments were moved to a later date and it stopped us from worrying about GM Financial
sending someone to take our vehicle. On each occasion we were granted a payment extension until April

2021. Since our lasted payment extension, we have made payments on time to GM Financial.

In the middle of September 2020, we received copies of our credit reports after being denied for
a home mortgage to purchase a new house. Immediately, we discovered that GM Financial had reported
some inaccurate late payments on our reports without our knowledge and legitimate clearance.
Immediately, my husband and | began discussing the time frame we struggled to make payments, but
could not recall the specific time period in which we requested for the payment extensions. Whereas |,
Tanya Lyles formerly known as Tanya English called GM Financial approximately on or around November
5, 2020 in which | spoke to a representative by name of Litcy. Promptly, | inquired about the late payments

listed on my credit report and requested for them to remove the negative remarks. In addition, |

Page 3 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 10 of 15

respectfully asked who gave them the consent to report financial transactions to consumer report
agencies that led to our damaged reputations and the denial of our home mortgage application? |
demanded for an affidavit of truth from their immediate supervisor that included their signature and
statement that | gave them the clearance to post negative information on any of my credit reports in
which it would not benefit my interests. After so many calls placed to GM Financial to resolve this matter,
| was informed that it was nothing they could do to help remove the negative remarks off our credit
reports by a GM Financial Supervisor named Mariah. A week after the initial phone to GM Financial we
received a copy of our retail installment sale contract and surprisingly a payment history of another
consumer by the name of Thelma English (account #452656754). Immediately, | called GM Financial to
informed them of their error of sending us Ms. Thelma English payment’s history (CFPB complaint
#201124-5720924) and to convey that they did not send me the requested affidavit. After receiving the
copy of my retail installment sale contract, | took notice of all the embarrassing statements, the multiple
violations and decided to stand up for our rights by not allowing GM Financial or a like institutions,
organization, corporations, and debt collectors violated our rights under 15 U.S.C. Chapter 41. On
11/6/2020 my husband Garcia Lyles sent an affidavit of truth, 11 federally protected consumer rights
violation under 15 U.S.C 1692 exhibits, an invoice for $11,000 via certified mail and on November 13, 2020
we filed our first complaint with CFPB 201113-5681237. On approximately November 21, 2020 Mr. Garica
Lyles received a letter from another affiliated debt collector by the name of Francis Guzman from
Americredit located at 801 Cherry Street, Floor 35, Fort Worth, TX 76102 via FedEx in which Francis
Guzman name was only included on the FedEx returned address label. Whereas Francis Guzman name
was not included in the letter sent from GM Financial that contained their logo, which appeared
suspicious. On November 24, 2020, we sent a cease-and-desist letter demanding for Francis Guzman an
unknown third-party to cease communication with us through any and all mediums. In pursuant to 15

U.S.C. 1692(d)(2) stop harassing us, because we did not give Francis Guzman from Americredit or alike

Page 4 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 11 of 15

clearance to contact us and we filed the abusive practices with CFPB complaint # 201121-572-0460. On
November 24, 2020 we sent the same letter to GM Financial which included a cease-and-desist, invoice
for the amount of $556,687.36 payable by check for a breached of contract and 68 federally protected
consumer rights violation under 15 U.S.C. 1692, including an affidavit of truth sent to GM Financial which
contained fact affiant is aware and has proof in the attachment labeled as Exhibit LL that Gm Financial is
in violation of 15 U.S.C. 1692(f)(8), labeled Exhibit MM that GM Financial is in violation of 15 U.S.C.
1692(e)(10), label as Exhibit OO that GM Financial is in violation of 15 U.S.C. 6802 and many more
violations under 15 U.S.C. Chapter 41. On November 24, 2020 we submitted a complaint to CFPB
complaint #201124-5720924 for a breach of contract, violating both applicant and co-applicant
consumer's right under 15 U.S.C. Chapter 41 (15 U.S.C. 1692(b)(5), 15 U.S.C. 1692(b)(2), 15 U.S.C.
1692(f)(8), 15 U.S.C. 1692(d)(2), 15 U.S.C 1692(e)(2), 15 U.S.C. 1692(e)(11), 15 U.S.C. 1692(e)(2), 15 U.S.C.
1692(g)(8), 15 U.S.C.1692(d)(2), 15 U.S.C 1692(e)(2), 15 U.S.C 1692(b)(2), 15 U.S.C. 1692 1692(b)(5), 15
U.S.C 1692(b)(2), 15 U.S.C 1692(f)(8), 15 U.S.C. 1692(e)(2), 15 U.S.C. 1692(e)(11), 15 U.S.C. 1692(f)(8), 15
U.S.C. 1692(b)(2), 15 U.S.C. 1692(d)(2), 15 U.S.C. 1692(e)(2), 15 U.S.C. 1692(b)(2), 15 U.S.C. 1692(d)(2), 15
U.S.C. 1692(b)(5), 15 U.S.C. 1692(b)(2), 15 U.S.C. 1692(f)(8), 15 U.S.C. 1692(d)(2) and the list of violations

goes on).

On one of more occasions, we received responses via mail and on the CFPB website. We received letters
dated November 17, 2020 and December 10, 2020 from GM Financial addressed to my husband and |, as
displayed in exhibits LL, C14 through C20. Please be advised that GM Financial has not rebutted none of
our affidavit of truths sent to them. AN UNREBUTTED AFFIDAVIT STANDS AS TRUTH. On December 23,
2020 we downloaded all the pertinent documents that GM Financial uploaded to the CFPB complaints
website which included a copy of the retail installment sale contract (exhibits AA, BB, CC, DD, FF, GG, HH,
Il, JJ, KK, VV, WW, C12, and C13), credit application for applicant and co-applicant (exhibits A1, A2, A3, A4,

AS, A6, A7, A8, A9, B1, B2, B3, B4, BS, B6, B7, B8, and B9) along with the joint credit application (exhibits

Page 5 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 12 of 15

C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, and C11), account payment history (exhibits C21 and C22) and
letter. After reviewing the documents obtained from Garcia’s CFPB account, we discovered another 38
federally protected consumer violations (exhibits A1, A2, A3, A4, A5, A6, A7, A8, A9, B1, B2, B3, B4, BS,
B6, B7, B8, BY, C1, C2, C3, C4, C5, C6, C7, C8, C9, C10, C11, C12, C13, C14, C15, C16, C17, C18, C19, and
C20) under 15 U.S.C. Chapter 41. Without hesitate we sent them a new affidavit of truth including an
additional 38 exhibits labeled as proof that GM Financial is in violation under 15 U.S.C. Chapter 41.
Moreover, the more we review these documents it clearly shows how two unsophisticated consumer who
were naive, trusting and truly did not understand as the original creditors with an open-end consumer
credit plan meant the vehicle was paid for in pursuant to 15 U.S.C 1602(j). Furthermore, it is more
confusing not to know who we truly entered this consumer credit transaction with Route One listed on
the credit application exhibits (A1 through A9 B1 through B9), or TD Auto Finance LLC listed on the joint
credit application (C1 through C11), or Fitzgerald Buick Inc listed as the “creditor-seller” on the retail
installment sale contract and/or GM Financial listed on the monthly statements. With all the initial written
instruments we could not tell which ones were authentic and/or not misleading and false representation
of The Truth and Lending Act. It was a difficult process trying to understand the written instruments in its
entirely including the sums of all charges, finance charges, interest, service or carrying charge and loan
fee. Again, this retail installment sale contract and other initial written instrument were breached before
we left the dealership along with the statements, we received by mail has violated our consumer’s privacy

and rights under 15 U.S.C. Chapter 41.

Page 6 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 13 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened.

2
GM Financial violated 106 Federally Protected Gonsumer's Rights violations under 15 U.S.C. Chapter 41
(FDCPA, FCRA, Truth and Lending Act).

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

could not be measured, ; . ; ; ;
Emotional distress, anxiety, mental anguish caused by damaged reputation, invasion of privacy, disclosure of

private information without clearance or permission resulting in infromation injury. Defendant failing to correct
inaccuracies in our credit reports caused emotional distress and humiliation. Account information being visible
through envelope window caused humiliation, disclosing personal information third parties. Emotional distress for
unlawful disclosure of legal protected information. Due to damaged reputation caused hardship to purchase a
home. We are seeking monterary damages for inconvenience.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

Wee ao damages. ;
e are requesting for immediate repayment/refund of all monies and monthly payments, refund of finance

charges in connection with this transaction, repayment of interest, to pay for failure to comply and rebutt affidavit
(s) in specific time frame (30 days) $647.26 per day until the full payment is paid in full $682,687.32.
Compsentation for being injured by the disclsure of confidential information. Compsentation for emotional
distress, lost of opportunity, inconvenience and the enjoyment of life due to injuries.

Page 5 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 14 of 15

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: | 2/2 7/2 O20 |

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

  

Page 6 of 6
Case 8:20-cv-03761-PWG Document1 Filed 12/28/20 Page 15 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 2 27/ 2620

Signature of Plaintiff
Printed Name of Plaintiff

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

Telephone Number
E-mail Address

 

Page 6 of 6
